NUMBERS 13-14-00171-CR & 13-14-00172-CR & 13-14-00301-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

MICHAEL DAVID RAMIREZ,                                                       Appellant,

                                            v.

THE STATE OF TEXAS,                                                          Appellee.


                    On appeal from the 445th District Court
                         of Cameron County, Texas.


                         ORDER ABATING APPEAL

             Before Justices Rodriguez, Garza, and Benavides
                             Order Per Curiam

      Appellant’s appointed counsel, Alfredo Padilla, advised this Court on July 2, 2014,

that Larry Warner had been retained to represent the appellant in these causes. Padilla

filed notices of appeal and is identified as lead counsel. See TEX. R. APP. P. 6.1 (“Unless

another attorney is designated, lead counsel for an appellant is the attorney whose
signature first appears on the notice of appeal.”). Padilla has requested that his name

be removed as attorney of record.

       Padilla has filed no motion to withdraw.       See id. at R. 6.5 (providing that an

appellate court may, on appropriate terms and conditions permit an attorney to withdraw

from representing a party in the appellate court). We have received no appropriately

signed designation of new lead counsel. See id. at R. 6.1(c) (“If a new lead counsel is

being designated, both the new attorney and either the party or the former lead counsel

must sign the notice.”).

       Because we are unable to determine who is representing Ramirez in these appeals

and what Ramirez’ desires are in this matter, we ABATE the appeal and REMAND the

cause to the trial court for clarification. Upon remand, the trial court shall hold a hearing,

if necessary, and shall make and reduce to writing any findings and orders clarifying

Ramirez’ desires regarding the prosecution of these appeals and his representation.

The trial court shall cause its findings and conclusions, together with any orders it may

enter, to be included in a supplemental clerk’s record. It shall also cause a supplemental

reporter’s record of any proceedings to be prepared. The supplemental clerk’s record

and supplemental reporter’s record, if any, shall be filed with the Clerk of this Court on or

before the expiration of thirty days from the date of this order. This appeal will be

reinstated upon receipt of the foregoing materials and upon further order of this Court.

       It is so ORDERED.



                                                                 PER CURIAM


                                              2
Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
26th day of August, 2014.




                            3